Citation Nr: 0305567	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

[The issue of entitlement to service connection for a back 
disability will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to January 
1973. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which held that the veteran had not submitted 
new and material evidence to reopen his claim.  

In light of the decision below, the Board is undertaking 
additional evidentiary development on the issue of 
entitlement to service connection for a back disability.  
When the development is completed, that claim will be the 
subject of a separate Board decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An October 1983 Board decision denied service connection 
for a back disability. 

3.  Evidence added to the record since the October 1983 Board 
decision denying service connection for a back disability is 
relevant and, when viewed in conjunction with the evidence 
previously of record, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the October 1983 Board decision 
denying service connection for a back disability is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As the veteran's claim for service connection for a back 
disability is reopened by this decision, the enhanced duty to 
notify and assist provisions of VCAA and its implementing law 
and regulation are applicable.  As noted in the introduction 
to this decision, the Board is undertaking additional 
development under the VCAA to assist the veteran with his 
claim.  It appears that the Board has all pertinent medical 
records.  However, if the veteran has any additional 
pertinent medical records which associate his current back 
disability to his military service, the veteran is asked to 
submit this evidence as soon as possible to the Board.  It is 
important for the veteran to understand that there is no 
issue regarding whether he currently has a back disorder 
(this is clearly indicated).  The critical question before 
the Board is whether the current back disorder was caused or 
aggravated by his military service from May 1972 to January 
1973.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

An October 1983 Board decision denied service connection for 
a back disability.  The decision found that radiographic 
reports showed the presence of a developmental disorder of 
the spine that pre-existed his service and that his back 
disability was not aggravated and did not increase in 
severity during service.  

Since the October 1983 Board decision, VA has received a 
number of post-service treatment reports.  Included is an 
August 2002 VA progress report in which the examiner reviewed 
some differing interpretations of an April 1973 radiographic 
report.  The examiner stated that he could not help but think 
that the problems the veteran developed in the service, and 
that he still had today, to a greater degree were the result 
of activities in service that exacerbated developmental 
defects in his spine.  The examiner opined that an orthopedic 
specialist with a specific knowledge of how developmental 
defects impact on the development of degenerative disc 
disease and degenerative joint disease should render an 
opinion on the veteran's status.  

In a broad sense, this document is "new" in that it was not 
of record at the time of the October 1983 Board decision.  It 
is also material evidence.  The evidence considered by the 
October 1983 Board decision did not include a medical opinion 
that the veteran's service exacerbated a pre-existing low 
back condition.  This new document is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  It contributes to a more complete picture of the 
veteran's disability.  Hodge, 155 F.3d at 1363.  Therefore, 
it is new and material evidence within the meaning of 38 
C.F.R. § 3.156(a).  While the VA examination of September 
2001 clearly does not support the veteran's case, this is not 
the issue before the Board at this time.  Accordingly, the 
Board is required to reopen the previously denied claim of 
service connection for a back disability. 

Once a claim has been reopened, VA's duty to assist under the 
VCAA is triggered.  In this case, additional development is 
needed before the Board can proceed to adjudicate the 
veteran's claim on the merits.  Even in light of the 
September 2001 examination, the Board believes it needs more 
information regarding whether the back disorder was aggravate 
by the veteran's military service.  When this development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


ORDER

New and material evidence having been submitted and the 
veteran's claim for service connection for a back disability 
is reopened.  To this extent only, the appeal is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

